NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 16-50143

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-02631-BEN

   v.
                                                 MEMORANDUM *
 VICTOR MANUEL CERVANTES,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:       SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

        Victor Manuel Cervantes appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cervantes contends that the district court erred by denying a minor role

reduction under U.S.S.G. § 3B1.2(b). He contends that the district court erred by

(1) failing to consider all factors enumerated in Amendment 794, which amended

the commentary to the minor role Guideline; (2) misapplying the enumerated

factors; and (3) discrediting Cervantes’s statements regarding his role in the

underlying offense.

      Before Cervantes was sentenced, the United States Sentencing Commission

issued Amendment 794, and Cervantes briefed and argued the amendment to the

district court. It is apparent from the record that the district court considered

Amendment 794, and the district court was not required to expressly “tick off”

each of the enumerated factors to demonstrate its consideration of them. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (discussing

requirement with respect to 18 U.S.C. § 3553(a) sentencing factors).

      Nor did the district court err in its application of the factors. The record

belies Cervantes’s argument that the district court denied the minor role reduction

because Cervantes played an essential role in the offense or in reliance on any

single factor. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015). Rather, the district court

properly considered whether Cervantes demonstrated that he was substantially less

culpable than the average participant. See id. Furthermore, Amendment 794’s list

of factors is not exhaustive. See United States v. Quintero-Leyva, 823 F.3d 519,


                                           2                                        16-50143
523 (9th Cir. 2016). Therefore, the district court did not err by considering

additional factors, such as the amount of money Cervantes would receive, that he

was the sole occupant and driver of the car, and that the car was registered in his

name. See United States v. Hurtado, 760 F.3d 1065, 1067-69 (9th Cir. 2014),

overruled on other grounds by United States v. Gasca-Ruiz, 852 F.3d 1167, 1173-

74 (9th Cir. 2017) (en banc).

      Finally, the district court’s determination that Cervantes’s post-arrest

statements were entitled to little weight was not clearly erroneous. See United

States v. Ocampo, 937 F.2d 485, 491 (9th Cir. 1991) (recognizing district court is

entitled to disbelieve defendant’s “self-serving descriptions of his own

involvement”).

      AFFIRMED.




                                          3                                      16-50143